This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JOHN CONTRERAS,

 3                  Worker-Appellant,

 4          vs.                                                          No. 33,577


 5   MILLER BONDED, INC., and
 6   MECHANICAL CONTRACTORS
 7   ASSOCIATION OF NEW
 8   MEXICO INC. WORKERS’
 9   COMPENSATION GROUP FUND,

10                  Employer/Insurer-Appellee.

11 APPEAL FROM WORKERS’ COMPENSATION ADMINSTRATION
12 Terry S. Kramer, Workers’ Compensation Judge

13   The Gilpin Law Firm, LLC
14   Donald Gilpin
15   Albuquerque, NM
16
17   for Worker-Appellant

18 Maestas & Suggett, P.C.
19 Paul Maestas
20 Albuquerque, NM

21 for Employer/Insurer-Appellee
 1                             MEMORANDUM OPINION

 2 HANISEE, Judge.

 3   {1}   Worker has appealed from an order denying his claim for benefits. We

 4 previously issued a notice of proposed summary disposition in which we proposed to

 5 uphold the WCJ’s determination. Worker has filed a memorandum in opposition.

 6 After due consideration, we remain unpersuaded. We therefore affirm.

 7   {2}   As previously described in the notice of proposed summary disposition, where

 8 causation is disputed, expert medical testimony must be presented in support of any

 9 claim. See NMSA 1978, § 52-1-28(B) (1987) (“In all cases where the employer or his

10 insurance carrier deny that an alleged disability is a natural and direct result of the

11 accident, the worker must establish that causal connection as a probability by expert

12 testimony of a health care provider . . . testifying within the area of his expertise.”);

13 Gonzales v. Stanke-Brown & Associates, Inc., 1982-NMCA-109, ¶ 14, 98 N.M. 379,

14 648 P.2d 1192 (“This causation requirement applies to any claim for worker’s

15 compensation[.]”). In this case, although causation was disputed, Worker presented

16 no expert medical testimony in support of his claims. [MIO 1] This is a fatal

17 deficiency. Although Worker invites this Court to depart from the foregoing

18 principles, and to “consider his testimony along with the medical diagnostic tests” in


                                               2
 1 order to infer the requisite link between his injury and his disability, [MIO 3] we

 2 decline the invitation. See generally State v. Rivera, 2004-NMSC-001, ¶ 10, 134

 3 N.M. 768, 82 P.3d 939 (“[W]hen a statute contains language which is clear and

 4 unambiguous, we must give effect to that language[.]” (internal quotation marks and

 5 citation omitted)). Insofar as Worker bore the burden of establishing causation, see

 6 id., we are similarly unpersuaded that it was incumbent upon Employer/Insurer to

 7 disprove causation. [MIO 4]

 8   {3}   Accordingly, for the reasons stated in our notice of proposed summary

 9 disposition and above, we affirm.

10   {4}   IT IS SO ORDERED.



11                                              _____________________________
12                                              J. MILES HANISEE, Judge

13 WE CONCUR:



14 __________________________________
15 MICHAEL E. VIGIL, Judge



16 __________________________________
17 M. MONICA ZAMORA, Judge



                                            3